Citation Nr: 0526323	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected recurrent tachycardia, currently rated as 
noncompensably disabling.

2.  Entitlement to an increased disability rating for 
service-connected sebaceous cyst scar of the right back, 
currently rated as noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected lipoma removal scar of the back, currently 
rated as noncompensably disabling.

4.  Entitlement to an increased disability rating for 
service-connected pilonidal cyst scar, currently rated as 
noncompensably disabling.

5.  Entitlement to a 10 percent rating based on multiple non-
compensable service-connected disabilities.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to February 1994.  The veteran has since continued on 
inactive duty with the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  On May 25 2005, a hearing was held before the 
undersigned Veterans Law Judge.

For the reasons set forth in the remand portion of this 
decision, the issues of entitlement to an increased 
disability rating for service-connected recurrent 
tachycardia, currently rated as noncompensably disabling, and 
entitlement to a 10 percent rating based on multiple non-
compensable service-connected disabilities, are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected sebaceous cyst scar of 
the right back is not shown to be productive of pain by 
objective medical evidence.

2.  The veteran's service-connected lipoma removal scar of 
the back is not shown to be productive of pain by objective 
medical evidence.

3.  The veteran's service-connected pilonidal cyst scar is 
not shown to be productive of pain by objective medical 
evidence.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
disability rating for sebaceous cyst scar of the right back 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2004); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

2.  The schedular criteria for entitlement to a compensable 
disability rating for lipoma removal scar of the back have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2004); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

3.  The schedular criteria for entitlement to a compensable 
disability rating for pilonidal cyst scar have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is service connected for the following 
disabilities:  sebaceous cyst scar of the right back; lipoma 
removal scar of the back; and a pilonidal cyst scar.  The 
veteran contends that the severity of these service-connected 
disabilities, which are all rated as noncompensable, are 
greater than the assigned disability rating reflects.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with a September 1994 RO rating decision, the 
veteran was initially awarded service connection for a 
sebaceous cyst scar of the right back; lipoma removal scar of 
the back; and a pilonidal cyst scar, assigning a 
noncompensable disability rating to each.  On August 13, 
2002, the veteran filed claims for increased disability 
ratings for all three service-connected scars.  In February 
2003, an RO rating decision denied the veteran's claims.  
This appeal followed.  

The relevant medical evidence consists of a February 2003 VA 
medical examination report, which explains that the veteran 
underwent multiple minor surgical procedures during service, 
resulting in the service-connected scars at issue in this 
appeal.  Physical examination of the skin revealed the 
following:

multiple well-healed minor surgical scars each 
approximately 1 cm in length.  From the excision of 
the lipoma, there is a small scar behind the left 
shoulder; for the excision of the sebaceous cyst, 
there is a small well-healed scar in the midline of 
the back[;] and there is a well-healed scar in the 
natal cleft where the patient had an excision from 
a pilonidal cyst.

The relevant diagnoses essentially restated these physical 
findings.

The Board also considered the veteran's written statements 
and hearing testimony before the RO in October 1993 and 
before the Board in May 2005.  The veteran contends that his 
scars bother him from time to time, causing intermittent 
discomfort such as itching when irritated by sweat, cold, or 
rubbing on his firefighter gear.

The veteran's disability is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which provides for a maximum 10 percent 
disability for superficial scars that are painful on 
examination.  The Board notes that the current schedule of 
ratings for the skin became effective on August 30, 2002 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (See 67 Fed. 
Reg. 49590-49599) during the pendancy of this appeal.  
However, there is not substantive difference in the 
provisions for rating purposes in this case because both the 
old and new provisions of Diagnostic Code 7804 provide a 
maximum 10 percent rating for superficial painful scars. (The 
version in effect prior to August 30, 2002, required that 
superficial scars be "tender and painful on objective 
demonstration" in order to be awarded the maximum 10 percent 
rating.) 

Upon review of the relevant evidence and applicable laws and 
regulations, the Board finds that the assignment of 
compensable disability ratings for any of the issues being 
decided in this appeal is not warranted.  While the veteran 
has superficial scars as a result of the residuals of a 
sebaceous cyst, lipoma removal, and pilonidal cyst, upon 
physical examination, the scars were not shown to be painful.  
The Board further notes that the veteran's testimony did not 
suggest that his scars were painful; rather, the veteran 
complained of intermittent irritation that resulted in 
discomfort, such as "itching."  As there is no evidence 
suggesting that the veteran's service-connected scars are 
painful, the assignment of a compensable disability rating is 
not warranted.

The Board has also considered whether an increased rating may 
be afforded under both the old and new versions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (this Diagnostic Code was also 
amended effective August 30, 2002), which provide for a 
maximum 10 percent rating for superficial scars that are 
poorly nourished and ulcerated (prior to August 30, 2002) or 
unstable (the criteria subsequent to August 30, 2002).  As 
physical examination revealed the scars to be well healed, 
without evidence of being poorly nourished, ulcerated, or 
unstable, the Board finds that Diagnostic Code 7803 is not 
for application in this appeal.

Consideration has also been given to providing the veteran 
higher ratings for his service-connected scars on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) (2004).  The 
Board emphasizes that the Schedule for Rating Disabilities is 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  As the evidence of record does not document 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  Indeed, the Board notes that the veteran 
testified he is fully employed as a firefighter, and that he 
still serves in the Air National Guard.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensable disability ratings for the sebaceous cyst 
scar of the right back, lipoma removal scar of the back, and 
a pilonidal cyst scar.  As the weight of the credible 
evidence is against the veteran's claims, the benefit-of-the-
doubt rule does not apply, and the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




III.  VCAA

In reaching this decision, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, VA satisfied three elements of the duty to 
notify by means of a December 21, 2002, letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
was issued prior to the initial AOJ decision.  The letter 
informed the appellant of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
any additional evidence in his possession to the AOJ.  

The December 2002 VCAA letter failed to notify the appellant, 
however, of the evidence required substantiating his claim 
for service connection.  Nonetheless, the February 2003 
rating decision, July 2003 Statement of the Case (SOC), and 
June 2004 Supplemental Statement of the Case (SSOC) each 
specifically explained to the appellant what the evidence 
must show in order to establish increased rating for his 
service connected disabilities.  The appellant was not 
prejudiced by not receiving the VCAA notification prior to 
the initial AOJ decision, as he had over a year to respond to 
the SOC prior to the certification of his appeal to the 
Board.  

Here, the Board finds that any defect with respect to the 
timing of this aspect of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  The veteran was afforded a 
VA examination and testified at separate hearings before the 
RO and the Board.  Moreover, the record was held open for 30 
days after the veteran's May 2005 Board hearing to allow him 
time to collect more evidence, which he did.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  


ORDER

The assignment of a compensable disability rating for 
service-connected sebaceous cyst scar of the right back is 
denied. 

The assignment of a compensable disability rating for 
service-connected lipoma removal scar of the back is denied.

The assignment of a compensable disability rating for 
service-connected pilonidal cyst scar is denied.


REMAND

For the reasons set forth below, the issues of entitlement to 
an increased disability rating for service-connected 
recurrent tachycardia, currently rated as noncompensably 
disabling, and entitlement to a 10 percent rating based on 
multiple non-compensable service-connected disabilities, are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  

Upon review of the record, the Board finds that additional 
evidentiary development is necessary to determine whether a 
compensable disability rating is warranted for the veteran's 
service-connected recurrent tachycardia.  

Specifically, the veteran submitted medical records from the 
Air National Guard dated in November 1999 and April and 
October 2004.  The November 1999 records relate to a cardiac 
examination report that appear to reveal sinus rhythm 
irregularities relevant to the veteran's increased rating 
claim, but such records did not appear to be before the VA 
examiner at the time of the veteran's February 2003 
examination.  VA had a duty to assist the veteran in 
developing his claim by collecting such records if they 
exist.  38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the April and October 2004 fitness assessment 
results indicate poor cardiac fitness.  However, it is 
unclear to the Board, based on the medical evidence 
available, whether the veteran's poor cardiac fitness is 
related to his service-connected recurrent tachycardia.  The 
Board finds that in order to fully and fairly adjudicate the 
veteran's claim, a new VA examination is necessary to 
evaluate the veteran's current condition in light of the 
above-referenced evidence.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4).  

Concerning the issue of entitlement to a 10 percent rating 
based on multiple non-compensable service-connected 
disabilities, the Board notes that the resolution of this 
issue is dependent upon whether the veteran is awarded a 
compensable disability rating for service-connected recurrent 
tachycardia.  Specifically, 38 C.F.R. § 3.324 does not permit 
a 10 percent rating based on multiple non-compensable 
service-connected disabilities when a veteran is already 
receiving a compensable rating for at least one service-
connected disability.  As such, the Board finds that the 
veteran's claims of entitlement to a compensable disability 
rating for service-connected tachycardia and entitlement to a 
10 percent rating based on multiple non-compensable service-
connected disabilities are inextricably intertwined.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
cardiovascular examination to evaluate 
his claim of entitlement to an increased 
disability rating for his service-
connected recurrent tachycardia, 
currently rated as noncompensably 
disabling.  The examiner should review 
the claims file, examine the veteran, and 
undertake all clinical tests or studies 
deemed necessary to evaluate the degree 
of disability experienced by the veteran.  
In so doing, the examiner should consider 
all of the evidence of record, as well as 
any recent medical records obtained from 
the Air National Guard, and apply the 
appropriate diagnostic criteria contained 
in 38 C.F.R. § 4.104.   The examiner 
should comment, if possible, on whether 
any inadequate cardiac functioning found 
on fitness tests are related to his 
service-connected recurrent tachycardia, 
or related to an unrelated, nonservice-
connected cardiovascular ailment.  

2.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected recurrent tachycardia, 
currently rated as noncompensably 
disabling, and entitlement to a 10 
percent rating based on multiple non-
compensable service-connected 
disabilities.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


